Title: To James Madison from Aylett Hawes, 5 December 1814
From: Hawes, Aylett
To: Madison, James


        
          Sir,
          Washington Decr. 5th. 1814
        
        The enclosed is a copy of the Will of Martin Kaufman Decd., which has been forwarded to me for the purpose of being submitted to you, in order that you might point out the mode in which you woud have the charitable Legacy disposed of.
        To the enquiry which you made, whether a poor house has been established in Shennandoah: I cannot say with certainty, but I have understood there is one.
        
        It is only because I am acquainted with these people, and the neighbourhood in which Kaufman lived, that I take the liberty of mentioning to you the way which has occurred to me as the best to dispose of this Legacy. If it is given to the poor house establishment, the poor therein will be none the better for it, but it will go merely to lessen the poor rate of that large and populous County without a sensible benefit to any one. I think you were of opinion that the money shou’d be disposed of in the County, & perhaps it cou’d be no where of more service than in the immediate neighbourhood of the Deceased. I therefore beg leave to suggest to you the propriety of entrusting the disposal of this donation to the Widow of the decd. and her two daughters in law. I know two of these women to be discreet judicious and charitable, and I have no reason to suppose the other is not so. One of the most judicious persons in that part of the country coincides in this opinion.
        I have not heard, but I suppose the bond does not bear interest.
        Wou’d it not be well to confine this legacy to those families, whose heads have been called into the service of their Country? With the greatest respect I am your obt. Set.
        
          Aylett Hawes
        
      